Per Curiam.

Haiok commenced a suit before a justice, upon a written article of agreement between him and Crago, as to the rent of certain lands, and clearing of certain other lands, &c. Crago filed an offset. Hawk recovered judgment. Crago appealed to the Common Pleas Court, and there had a verdict and judgment.
But one point is made in the brief of counsel of appellant, and that is upon the instructions given to the jury.
No error in the instructions has been specially pointed out by counsel, nor was the exception any more satisfactory, as it was general as to all the instructions. Garrigus v. Burnett, 9 Ind. R. 528.
The judgment is affirmed with 5 per cent, damages and costs.